IRONSHORE SPECIALTY INSURANCE COMPANY One State Street Plaza 7th Floor New York, NY10004 Toll Free: (877) IRON411 This Policy is issued by the stock insurance company listed above (herein "Insurer"). THIS POLICY IS A CLAIMS‐MADE POLICY.EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY COVERS ONLYCLAIMS FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD OR THE DISCOVERY PERIOD, IF APPLICABLE. PLEASE READ THIS POLICY CAREFULLY. DEFENSE COST AND CLAIMS EXPENSES ARE INCLUDED WITHIN THE LIMITS OF LIABILITY OF THIS POLICY. DECLARATIONS Policy No. Item l. Company: Principal Illinois Agricultural Association Address: 1701 Towanda Avenue Bloomington, IL 61701 A. Policy Period: From 12:01 A.M. 08/20/2010 To 12:01 A.M. 08/20/2011 (Local time at the address shown in Item 1) Item 2. B. Limit Period: 1. Same as Policy period 2. One Year within Policy Period Item 3. Limit of Liability: A. Single Aggregate Limit of Liability in the amount of $10,000,000 for the following Coverage Parts, combined i.Directors, Officers and CompanySecurities Liability,Fiduciary Liability ii.Investment Adviser/Mutual Fund Errors & Omissions Mutual Fund Directors and Officers B. Separate Limits of Liability Coverage Part(s) Insurance Company Professional Liability Bankers Professional Liability Investment Company Bond Employment Practices Liability MPDC002 (4‐99) Item 4. Coverage Parts Purchased Directors, Officers and Company Securities Liability Employment Practices Liability Fiduciary Liability Insurance Company Professional Liability Bankers Professional Liability Investment Adviser/Mutual Fund Errors & Omission Mutual Fund Directors & Officers Investment Company Bond Item 5. Policy Premium: Annual Premium: Discovery Period: A.Additional Premium: 125 % of Annual Premium 12 B.Additional Period: months Item 6. Notice to Insurer: A.Notice of Claim, Wrongful Act or Loss: Michael Adler Vice President, Ironshore claims Ironshore One State Street Plaza, 7th Floor New York, NY 10004 Or via e‐mail IronProClaims@ironshore.com Michael.Adler@ironshore.com Item 7. Endorsements – manuscript form MPDC002 (4‐99) IRONSHORE SPECIALTY INSURANCE COMPANY One State Street Plaza 7th Floor New York, NY10004 Toll Free: (877) IRON411 Policy No. 000638500 In consideration of the payment of the premium and in reliance on all statements made and information furnished by the Company to the Insurer in the Application, which is hereby made a part hereof, and subject to the foregoing Declarations and to all other terms of this Policy, the Company, the Insureds, and the Insurer agree as follows: GENERAL CONDITIONS AND LIMITATIONS 1.TERMS AND CONDITIONS Except for the General Conditions and Limitations or unless stated to the contrary in any Coverage Part, the terms and conditions of each Coverage Part of this Policy apply only to that Coverage Part and shall not apply to any other Coverage Part of this Policy. Any term referenced in the General Conditions and Limitations which is defined in a Coverage Part shall, for purposes of coverage under that Coverage Part, have the meaning set forth in that Coverage Part. If any provision in the General Conditions and Limitations is inconsistent or in conflict with the terms and conditions of any Coverage Part, the terms and conditions of such Coverage Part shall control for purposes of that Coverage Part. 2.DEFINITIONS When used in this Policy: A.Annual Premium means the original annualized premium and the fully annualized amount of any additional premiums charged by the Insurer for or during the Policy Period. B. Application means all signed applications, including attachments and materials submitted therewith, for this Policy or for any policy issued by the Insurer of which this Policy is a direct or indirect renewal or replacement. All such applications, attachments and materials are deemed attached to and incorporated into this Policy. Application also includes any public documents filed by the Company within 12 months prior to inception of this Policy with the Securities and Exchange Commission, and any similar state, local or foreign regulatory agency. C. Company means, collectively, the Parent Company and the Subsidiaries, or an equivalent status under the law of any other country. D. Defense Costs means reasonable and necessary costs, charges, fees (including but not limited to attorneys' fees and experts' fees) and expenses {other, than regular or overtime wages, salaries or fees of the directors, officers or employees of the Company) incurred by the Insureds in defending or investigating Claims and the premium for appeal, attachment or similar bonds. E. Discovery Period means the period for the extension of coverage, if exercised, described in Subsection 4 or10(b)of these General Conditions and Limitations. F. ERISA meansthe U.S, Employee Retirement Income Security Act of 1974, as amended, and any rules or regulations promulgated there under, including but not limited to the: 1. Consolidated Omnibus Budget Reconciliation Act of 1985, MPDC002 (4‐99) 2. Health Insurance Portability and Accountability Act of 1996 as it relates to Section 102(b) and 104(b)(1) of ERISA, 3.
